                    Case 5:14-cv-00650-F Document 409 Filed 02/20/20 Page 1 of 2



                                                    CIVIL TRIAL

CASE NO.       CIV-14-650      -F CIVIL                                                    DATE         2-20-2020
STYLE            Hetronic International, Inc.              v.       Hetronic Germany GmbH, et al.

PROCEEDINGS:          FURTHER JURY TRIAL
COMMENCED          9:00               ENDED       12:05
                                                                    TOTAL TIME:      7     Hrs.    30       Mins.
COMMENCED          1:20               ENDED        5:45
JUDGE Stephen P. Friot                DEPUTY CLERK Lori Gray                   REPORTER TRACY THOMPSON
PLF COUNSEL               Sam Fulkerson, Debbie Berman, Wade Thomson
DFT COUNSEL               Geren Steiner, Anton Rupert

ENTER:

Plf continues case in chief with testimony of witnesses.
Plf's exhibits admitted: 79, 91, 98, 123, 499, 641, 654, 657, 661, 664, 152, 157, 922, 1446, 104, 110, 111, 136, 140,
144, 170, 171, 173, 175, 178, 180, 183, 184, 186, 187, 190, 191, 193, 194, 196, 205, 587, 588, 590, 591, 595, 609,
610, 619, 620A, 621, 622, 623.

Dft’s exhibits admitted: 410, 411, 414, 415, 417, 418, 419, 422, 436.

Outside the hearing of the jury, the court hears argument and makes rulings as to some of the upcoming testimony
of Jonathan Bobb (as set out in detail on the record). The court also hears argument as to upcoming testimony of
Mark Shermetaro. The court will rule, if necessary, at the time of Mr. Shermetaro’s testimony.

Also outside the hearing of the jury, the court hears argument as to the admissibility of plaintiff’s exhibits 490, 491
and 507 to be used in connection with the upcoming testimony of Albert Fuchs.

Court adjourns to 2-21-2020 at 8:30 AM.
                  Case 5:14-cv-00650-F Document 409 Filed 02/20/20 Page 2 of 2



CASE NO. CIV-14-650-F      DEPUTY Lori Gray       JUDGE Stephen P. Friot   DATE   2-20-2020



      WITNESSES FOR PLAINTIFF                                 WITNESSES FOR DEFENDANT


1.      Stefan Habermeier (video depo), cont’d.         1.

2.      Ingrid Diermeier (video depo)                   2.

3.      Torsten Rempe (video depo)                      3.

4.      Markus Krottenthaler (video depo)               4.
